Citation Nr: 0701651	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  99-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1968 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  Jurisdiction over the case was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina. 

In November 2000, the veteran testified at a hearing before 
an RO hearing officer.  A transcript of this hearing is 
associated with the claims folders.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A chronic lumbosacral spine disability was not present 
during service and did not manifest to a compensable degree 
within the one year presumptive period following the 
veteran's discharge from service; it is not otherwise 
etiologically related to an incident of the veteran's 
military service.


CONCLUSION OF LAW

A chronic lumbosacral spine disability was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in November 2003 and 
December 2004, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  Finally, the December 2004 
VCAA notice specifically requested that the veteran provide 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2006).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability in correspondence dated in March 2006.  

The Board further observes that the RO provided the veteran 
with a copy of the January 1999 rating decision, July 1999 
Statement of the Case (SOC), July 2001 Supplemental Statement 
of the Case (SSOC), January 2004 SSOC, November 2004 SSOC, 
July 2005 SSOC, and September 2005 SSOC, which included a 
discussion of the facts of the claim and the laws and 
regulations as well as notification of the basis of the 
decision and a summary of the evidence used to reach the 
decision.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, personnel 
records, VA treatment records, and records from the Social 
Security Administration (SSA).  Based on information provided 
by the veteran, the RO requested that the National Personnel 
Records Center (NPRC) furnish inpatient clinical records 
pertaining to a back injury the veteran reportedly received 
in a jeep accident and treatment he reportedly received at 
Camp Kaiser Hospital in Unchoni, Korea for the period January 
1968 to December 1970.  NPRC reported a negative response.  
The RO also underwent a search of VA's claims database for 
two individuals the veteran reported were also involved in 
the jeep accident for purposes of ascertaining whether these 
individuals had reported information potentially supportive 
of the veteran's claim.  The search was unsuccessful.  In a 
letter dated in April 2004 (as well as in subsequent letters 
mailed in January and April 2006) the RO asked the veteran to 
narrow the time frame within which he believed the accident 
occurred.  The veteran did not provide this information.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


Evidence

In the veteran's April 1998 application for compensation 
benefits, he maintained that he sustained a back disorder 
during the period 1969 to 1970.  He reported that he was 
treated at Camp Kaiser in Korea.  

A Report of Contact in August 1998 shows that the veteran 
reported that he only received treatment at the VA Medical 
Center (MC) in Providence, Rhode Island from February 1998 to 
date.  He denied that he had received any treatment for his 
back prior to that date.  

In the April 1999 Notice of Disagreement, the veteran 
maintained for the first time that he injured his back in a 
jeep accident that occurred in 1968 in Korea.  

In the August 1999 Substantive Appeal, the veteran reported 
that VA personnel, K. [Dr. K.], P. [Dr. J. C-P.], and L. 
[S.L., nurse practitioner] indicated that the problems 
associated with his back were connected to the injury he 
reportedly sustained during service.  He maintained for the 
first time that he was hospitalized for the injury for four 
days at the base hospital in Unchoni, South Korea.

In VA Form 21-4176 (Report of Accidental Injury in Support of 
Claim for Compensation or Pension) dated in September 2000, 
the veteran claimed that F.C. (captain) and R.G. (driver) 
were witnesses to the accident.  Later, in a Report of 
Contact in April 2004, it was noted that the veteran reported 
that the driver of the jeep was actually L.G. 

At the local RO hearing conducted in November 2000, the 
veteran provided testimony that was similar to prior 
statements discussed above.  Additionally, he indicated that 
he self-medicated from the time of his discharge up until 
1998.  

The service medical records show that the veteran was 
hospitalized in September 1969 for an unrelated matter.  The 
records show that the veteran was treated several times at an 
aid station in Korea for unrelated matters in 1969 and 1970.  
The November 1971 separation examination report shows that 
the veteran's spine was clinically evaluated as normal, and 
the Report of Medical History shows that the veteran did not 
report any problems associated with his back.  

Personnel records indicate that the veteran served in Korea 
from June 1969 to July 1970.  They contain no other relevant 
information. 

VA treatment records document the first complaints of low 
back pain in 1998.  A May 1998 computerized tomography (CT) 
scan of the lumbar spine revealed that there was a large disc 
herniation at L5-S1 and mild diffuse bulging of the disc at 
L4-L5.  A March 1999 record showed that the veteran 
complained that he pushed a van a couple days ago and that he 
was now experiencing severe low back pain.  A May 1999 record 
noted that the veteran reported to Dr. J.C-P. that he 
suffered from a loss of consciousness following a significant 
motor vehicle accident at the age of 17.  The veteran 
reported that he had suffered from low back pain for 30 years 
with its onset following the accident in Korea.  Dr. J.C-P. 
noted an impression of "[low back pain] with lumbar 
radiculopathy, central disc and stenosis."  A November 1999 
magnetic resonance image (MRI) of the lumbar spine described 
that the veteran had degenerative disc disease at L5-S1.  

In a VA physician's letter received by the RO in August 2005, 
Dr. L.S. reported that he had been treating the veteran for 
chronic low back pain.  Dr. L.S. noted that a July 2002 
neurosurgical evaluation indicated that an MRI showed only a 
small bulge at L3-L4 and that the diagnosis was chronic low 
back pain.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis manifests to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).



Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with a chronic low back disorder.  The 
veteran has vigorously contended that he injured his back in 
a jeep accident during service but neither the service 
medical records nor the personnel records make reference to 
this incident as reported by the veteran.  Moreover, the 
service medical records are completely devoid of any 
complaints of or treatment for a back disorder and his 
service discharge physical was normal.  The first medical 
evidence of complaints of low back pain and a chronic 
disability associated with the veteran's low back is dated in 
1998-26 years or more than one year after his discharge from 
service.  

There is also no competent medical evidence of record that 
links the veteran's current low back disability to an 
incident of his military service.  The veteran contends that 
VA personnel linked his disability to his service, but there 
is no statement to that effect reflected in the VA treatment 
records, and the veteran's recitation of the statement 
reportedly made does not constitute a competent medical 
opinion.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").  Also, the May 1999 VA treatment record is only 
a recitation of a history provided by the veteran.  A bare 
transcription of a lay history, unenhanced by additional 
comment by the transcriber, is not transformed into competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, the veteran's personal belief that a 
relationship exists between his low back disability and 
service is not sufficient to support an award of service 
connection.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. 492, 494-95 (1992).

Finally, the Board notes that there is no basis for obtaining 
a VA opinion regarding the etiology of the veteran's 
currently manifested low back disorder where there is no 
evidence of any treatment or complaints of back problems or 
injury during service and his back was normal at separation.  
Any opinion now relating his current back problems to service 
would be based on history as provided by the veteran as 
opposed to objective documentation, and therefore, there is 
no reasonable possibility that such an opinion would 
substantiate his claim.  For the foregoing reasons, the Board 
finds that service connection is not warranted for a chronic 
lumbosacral spine disability.

The weight of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic lumbosacral spine disability 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


